629 So. 2d 1118 (1994)
EMPLOYERS' FIRE INSURANCE COMPANY, Appellant,
v.
STATE of Florida, DEPARTMENT OF LABOR AND EMPLOYMENT SECURITY, DIVISION OF WORKERS' COMPENSATION, Appellee.
No. 92-2682.
District Court of Appeal of Florida, First District.
January 25, 1994.
Bruce P. Anderson of Bruce P. Anderson, P.A., Tallahassee, for appellant.
John W. Hedrick, Sr. Atty., Dept. of Labor and Employment Sec., Tallahassee, for appellee.
PER CURIAM.
Appellant, the defendant below, challenges the validity of a default judgment that was entered against it. Although invalidity is asserted on several grounds, we need only address one of the points raised by appellant  i.e., whether the judgment was void because it was based upon a premature clerk's default. Because we agree that the clerk's default was premature and a nullity, we vacate the default judgment that was subsequently entered. See Overholser v. Overstreet, 383 So. 2d 953 (Fla. 3d DCA 1980); Turner v. Allen, 389 So. 2d 686 (Fla. 5th DCA 1980);
MINER, WEBSTER and MICKLE, JJ., concur.